Title: To Benjamin Franklin from Harvard College: Degree of Master of Arts, 25 July 1753
From: Harvard College
To: Franklin, Benjamin


Franklin’s first academic honor was from Harvard. On July 23, 1753, the President and Fellows recommended him to the Overseers for the degree of master of arts, citing his “great Improvements in Philosophic Learning, and particularly with Respect to Electricity, Whereby his Repute hath been greatly advanc’d in the learned World, not only in Great-Britain, but ev’n in the Kingdom of France also.” The Overseers approved the next day; the diploma was prepared and signed on July 25, and President Edward Holyoke presented it to Franklin two days later, with a tin box, emblazoned with the college arms, to keep it in.
 
[July 25, 1753]
Senatus Academiae Cantabrigiensis in Nov. Anglia Omnibus in Christo Fidelibus praesentes has Literas inspecturis vel audituris Salutem in Domino sempiternam.
Quandoquidem Dominus Benjamin Franklin Armgr: de Philadelphia Americana, Experimentis non vulgaribus, praesertim circa Miranda Vis electricae Phaenomena Philosophiam locupletavit, unde apud Doctos non in Britannia solum verum etiam in Gallia Fama Ejus percrebuit, et Ipse de Orbe literato optime meruit Nos igitur Studiosi, debitis Doctrinae Honoribus, hujusmodi Homines ornandi, eo Consilio ut, ad Scientiam ulterius promovendam, et Ipse et alii incitarentur.
Notum Facimus Quod (consentientibus Honorandis admodum et Reverendis Academiae nostrae Inspectoribus) Virum antedictum dignum judicavimus, Qui Gradu in Artibus Magistrali donetur; Ideoque Dominum Benjaminem Franklin Armigerum Magistrum in Artibus, decrevimus constituimus et renunciavimus, Dantes et concedentes Ei omnia Insignia, Jura et Privilegia, Dignitates ac Honores, ad Gradum Suum Spectantia.
In cujus Rei Testimonium Literis hisce communi Academiae Sigillo munitis, Nomina nostra Subscripsimus. Cantabrigiae Anno Salutis humanae quinquagesimo tertio supra milesimum et Septingentesimum Octavo Calendarum Sextilis.


Edvardus Holyoke Praeses.




  Henricus Flynt
}
  Socij.


Josephus Sewall

  Edvardus Wigglesworth


  Nathanael Appleton

Josephus Mayhew


Thos. Hubbard Thesaurarius.




